Citation Nr: 9912420	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  96-12 939	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

1.  Entitlement to an effective date for compensation under 
38 U.S.C.A. § 1151 (formerly 38 U.S.C. § 351) for diabetes, 
prior to April 15, 1993, based on clear and unmistakable 
error in a May 1986 rating decision.  

2.  Entitlement to a compensable rating for impotence.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from May 1972 to May 1974.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah.  

The veteran filed an original claim for compensation under 38 
U.S.C. § 1151 (then 38 U.S.C. § 351) for diabetes, claimed as 
due to steroids prescribed by VA, on January 28, 1986 and was 
notified in May 1986 that the claim was denied but no appeal 
was taken.  A reopened claim for that benefit was received in 
April 1994 and that claim was subsequently granted by rating 
action of June 1995, effective April 15, 1994.  A September 
1995 rating action held that there was no clear and 
unmistakable error in the 1986 denial.  Nevertheless, a 
December 1995 rating action granted an earlier effective date 
as of April 15, 1993 (one year prior to receipt of the 
reopened claim). 

During this appeal compensation has been granted under the 
provisions of 38 U.S.C.A. § 1151 for degenerative arthritis 
of each hip, arterial hypertension, trigger finger of each 
hand, diabetic retinopathy, major depression, and impotence.  
Also, a total rating based on individual unemployability has 
been granted.  

In the January 1999 Informal Hearing Presentation it was 
noted that a compensable evaluation for impotence had been 
denied and addressed in a December 1997 statement of the 
case (SOC) (which noted that the veteran was in receipt of 
special monthly compensation for loss of use of a creative 
organ under 38 U.S.C.A. § 1114(k) (West 1991) and 38 C.F.R. 
§ 3.350(a) (1998)).  It was also asserted that the veteran's 
correspondence of January 1998 should be accepted as a 
substantive appeal which perfected the appeal of the denial 
of a compensable rating for impotence.  The Board agrees 
that the January 1998 correspondence should be, and is, 
accepted as a substantive appeal inasmuch as it specifically 
addresses the impact which impotency has on the veteran's 
life.  


FINDINGS OF FACTS

1.  The veteran filed his original claim for compensation 
under 38 U.S.C. § 1151 (then 38 U.S.C. § 351) for diabetes, 
claimed as due to steroids prescribed by VA, on January 28, 
1986.  

2.  The veteran was notified in May 1986 of a rating action 
that same month which denied entitlement to compensation 
under 38 U.S.C. § 1151 for diabetes, claimed as due to 
steroids prescribed by VA.  No appeal was taken from that 
rating decision and that rating action became final. 

3.  The veteran filed his reopened claim for compensation 
under 38 U.S.C. § 1151 for diabetes, claimed as due to 
steroids prescribed by VA, on April 15, 1994 and that claim 
was subsequently granted by rating action of June 1995, 
effective April 15, 1994.  

4.  A September 1995 rating action held that there was no CUE 
in the 1986 denial and a December 1995 rating action granted 
an earlier effective date as of April 15, 1993 (one year 
prior to receipt of the reopened claim). 

5.  There was no CUE in the May 1986 rating action in denying 
compensation under 38 U.S.C. § 1151 for diabetes, claimed as 
due to steroids prescribed by VA.  

6.  The veteran has loss of erectile power due to steroid 
induced diabetes but there is no evidence of penile 
deformity.  

7.  The objective evidence does not reflect marked 
interference with employment or frequent periods of 
hospitalizations due to impotence.  


CONCLUSIONS OF LAW

1.  The unappealed May 1986 rating action denying entitlement 
to compensation under 38 U.S.C. § 1151 for diabetes, claimed 
as due to steroids prescribed by VA, was final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302(a) 
(1998).  

2.  There was no CUE in the May 1986 rating action and an 
effective date prior to April 15, 1993 for compensation under 
38 U.S.C. § 1151 for diabetes, claimed as due to steroids 
prescribed by VA, is not warranted.  38 C.F.R. § 3.105(a) 
(1998); VAOGCPREC 14-94.  

3.  A compensable evaluation for impotency is not warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.115b, Code 7599-7522 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective date for 38 U.S.C.A. § 1151 compensation prior to 
April 15, 1993, based on CUE in a May 1986 rating decision

In the January 1999 Informal Hearing Presentation it was 
alleged that the issue of whether there was CUE in the 1986 
denial was developed for appellate consideration.  This is 
correct since the allegation of CUE is the sole basis for an 
earlier effective date and was adjudicated in the September 
1995 rating action.  Also, it was conceded that the RO has 
assigned the earliest possible effective date for 
compensation under 38 U.S.C. § 1151 for diabetes, claimed as 
due to steroids prescribed by VA, in the absence of CUE in 
the May 1986 rating action which denied that claim.  It is 
also contended, and the Board acknowledges, that the factual 
basis at the time of the 1986 denial and at the time of the 
subsequent June 1995 grant of that benefit was the same.  

At the October 1998 hearing before the undersigned traveling 
member of the Board, sitting in Salt Lake City, Utah the 
veteran testified, in substance, that he was prescribed 
steroidal medication for treatment of nonservice-connected 
hepatitis in 1984, following which he developed chronic 
diabetes, and that his 1986 claim for compensation for 
diabetes under 38 U.S.C.A. § 1151 was denied on essentially 
the same factual basis upon which it was subsequently 
granted in 1995.  

The veteran filed his original claim for to compensation 
under 38 U.S.C. § 1151 (then 38 U.S.C. § 351) for diabetes, 
claimed as due to steroids prescribed by VA, on January 28, 
1986.  He was notified in May 1986 of a rating action that 
same month which denied entitlement to compensation under 38 
U.S.C. § 1151 for diabetes as due to steroids prescribed by 
VA.  No appeal was taken from that rating decision and that 
rating action became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302(a) (1998).  

The veteran filed his reopened claim for to compensation 
under 38 U.S.C. § 1151 for diabetes, claimed as due to 
steroids prescribed by VA, on April 15, 1994 and that claim 
was subsequently granted by rating action of June 1995 
effective April 15, 1994.  

"A claim may be reopened and allowed if new and material 
evidence is submitted under 38 U.S.C. §§ 5108 and 7104(b), 
but the effective date of such an allowance would be the date 
the claim is reopened.  38 U.S.C. § 5110; 38 C.F.R. § 3.400."  
VAOGCPREC 9-94 (March 25, 1994) (59 Fed. Reg. 27309 (1994)).  
Under 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 3.400(r) 
(1998) the effective date of a reopened claim for service 
connection is the date of receipt of claim or the date 
entitlement arose, whichever is later.  By statute and 
regulation, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of an 
original claim which was previously denied.  Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993).  

However, a September 1995 rating action granted an earlier 
effective date for compensation under 38 U.S.C. § 1151 for 
diabetes, claimed as due to steroids prescribed by VA, as of 
April 15, 1993 (one year prior to receipt of the reopened 
claim.  This is because in VAOGCPREC 10-94 it was held that 
the effective dates of awards of compensation or pension 
based upon judicial precedents alone are governed by 38 
U.S.C.A. § 5110(a) and not 38 U.S.C.A. § 5110(g), i.e., the 
effective dates may generally be no earlier than dates of 
receipt of claims.  However, if an award may be predicated 
upon an administrative issue, such as an amendment to a 
regulation, prompted by a judicial precedent, 38 U.S.C.A. 
§ 5110(g) should be applied in assigning the effective date 
if to do so would be to the claimant's benefit.  The Board is 
bound by precedent opinions of the VA General Counsel under 
38 U.S.C.A. § 7104(c) (West 1991) and 38 C.F.R. §§ 2.6(e)(9), 
14.507(b), 19.5 (1998).  

38 U.S.C.A. § 5110(g) (West 1991) and 38 C.F.R. § 3.114(a) 
(1998) provide that when compensation is awarded pursuant to 
any Act or administrative issue, the effective date shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue.  In no event shall the award be retroactive for more 
than one year from the date of application therefor or the 
date of the administrative determination of entitlement, 
whichever is later.  

The December 1995 rating action determined that a November 
25, 1991 regulatory change which removed the fault 
requirement from 38 C.F.R. § 3.358(c)(3) was considered a 
liberalizing law or a liberalizing VA issue and that 
beginning prior to November 25, 1991 the veteran had 
continuously met all eligibility criteria.  Thus, there had 
been CUE in the June and September 1995 rating actions in not 
applying the governing law providing for the one-year 
retroactive grant of benefits under 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114(a) (1998).  

Under 38 C.F.R. § 3.105(a) prior ratings are final unless 
there was CUE.  The effect of CUE is to correct the original 
error, as if the error had never occurred.  Thus, if the May 
1986 RO original denial contained CUE, the proper effective 
date would be the date of receipt of the original claim in 
January 1986, or the date entitlement arose.  The proper 
effective date for an original claim for service connection 
under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(b)(2)(i) is 
the "[d]ay following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise the date of receipt of 
claim, or date entitlement arose, whichever is later."  
Here, the claim was not for service connection but for 
benefits under 38 U.S.C.A. § 1151 which provides that such 
compensation shall be compensated "as if" service-
connected.  However, since disabilities claimed under 38 
U.S.C.A. § 1151 are not related to or caused by military 
service, it is the later provision of the "date of receipt 
of claim, or date entitlement arose, whichever is later" 
which governs original claims for compensation under 38 
U.S.C.A. § 1151.  

A CUE claim is a collateral attack upon a final rating 
decision but there is a presumption of validity to such final 
decisions.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  For 
there to be CUE either the correct facts, as they were known 
at the time, were not before the RO (which requires more than 
a simple allegation or disagreement as to how the facts were 
weighed or evaluated), or the law or regulations extant at 
that time were incorrectly applied.  Further, the error must 
appear to be undebatable so that reasonable minds could only 
conclude that the original decision was fatally flawed and of 
the sort which if it had not been made would manifestly 
change the outcome.  Russell v. Principi, 3 Vet. App. 310, 
313 (1992); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); and 
Mason v. Brown, 8 Vet. App. 44, 51 (1995).  

Merely to aver that there was CUE is not sufficient to raise 
the issue; rather a CUE claim requires some degree of 
specificity as to what the alleged error is and, unless it is 
that kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  A 
claim that the evidence was improperly weighed or that the 
decision was simply wrong does not constitute a CUE claim.  
Broad-brush allegations and general, non-specific claims of 
error are insufficient to satisfy the requirement that CUE 
claims must be pled with some specificity.  Phillips v. 
Brown, 10 Vet. App. 25, 31 (1997) (citing Russel v. Principi, 
3 Vet. App. 310, 315 (1992) (en banc); Damrel v. Brown, 6 
Vet. App. 242, 246 (1994); and Fugo v. Brown, 6 Vet. App. 40, 
44 (1993)).  

Subsequent to the May 1986 denial the United States Court of 
Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) invalidated 38 C.F.R. § 3.358(c)(3) 
(the regulation which enabled the then 38 U.S.C. § 351) 
which required VA fault-or-accident on the basis that the 
regulation did not properly implement 38 U.S.C.A. § 1151 
(which did not specify a requirement of fault).  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  

The statute and regulations have now been amended to 
reinstitute a fault requirement.  "Congress has amended 
section 1151 to reincorporate the fault requirement [and that 
statutory amendment is] applicable to all claims filed on or 
after October 7, 1997."  Boggs v. West, 11 Vet. App. 334, 
343 (1998).  (But see VAOGCPREC 40-97 holding that the 
amended statute is applicable to all claims filed on or after 
October 1, 1997).  

Here, the veteran's reopened claim for benefits under 38 
U.S.C.A. § 1151 was received in April 1994 and, accordingly, 
the claim was adjudicated by the RO without regard to whether 
there was VA fault.  

Here, there is no allegation that the correct facts, as they 
were known at the time, were not before the RO.  The 1986 
rating denial was based on the RO's determination that there 
was no evidentiary showing of VA negligence or fault, not on 
a denial that diabetes mellitus was caused by prednisone 
treatment.  In his substantive appeal, the veteran stated 
that at the time of his claim in 1985-86, he could not verify 
that diabetes mellitus was brought on by prednisone and the 
doctors refused to admit the cause of his diabetes.  However, 
the records of pertinant treatment before the RO at the time 
of the 1986 decision were replete with diagnoses of diabetes 
secondary to prednisone treatment, and the veteran testified 
that he was told during the course of the treatment that he 
had steroid diabetes.  He also testified that the treatment 
lasted for 6 weeks to 2 months, but the records before the RO 
showed a 21-day course of treatment.  Although he recounts 
the facts somewhat differently than is shown by the treatment 
record, he has not presented any evidence that the facts 
known by the RO in 1986 were erroneous.  Thus, implicitly, 
the only grounds for CUE in the 1986 rating denial are that 
the law or regulations extant at that time were incorrectly 
applied.  In substance, in this case the veteran can prevail 
in the claim for an earlier effective date only if the 
holding in Gardner can be applied retroactively.  

Although in Moffitt v. Brown, 10 Vet. App. 214, 224 (1997) 
the Court stated that, in part, "[e]ven assuming that [] 
Gardner's holding invalidating [38 C.F.R.] § 3.358(c)(3) 
applies retroactively" the appellant in that case was still 
not entitled to relief under CUE (because a CUE challenge 
could not be made to a prior final Board decision).  [Note, 
however, that since the decision in Moffitt, Congress 
enacted, on November 21, 1997, Pub. L. No. 105-111, 38 U.S.C. 
§ 7111 providing for CUE challenges to prior final Board 
decisions.]  

However, the Court has never actually applied the holding in 
Gardner retroactively.  

Rather, in VAOGCPREC 9-94 it was held that Court decisions 
invalidating regulations or statutory interpretations do not 
have retroactive effect on prior "final" adjudications, but 
should be given retroactive effect on claims still open on 
direct review.  As noted above, that precedential holding was 
expanded upon in VAOGCPREC 10-94 which provides an exception 
when a regulation (in this case 38 C.F.R. § 3.358(c)(3)) is 
amended pursuant to judicial precedent (the holding in 
Gardner).  

Indeed, this was the very reason that the December 1995 
rating action granted an effective date of April 15, 1993 for 
receipt of compensation (one year prior to date of receipt of 
the reopened claim on April 15, 1994).  

Accordingly, there was no CUE in the 1986 denial of 
compensation under 38 U.S.C.A. § 1151 and an effective date 
prior to April 15, 1993 is not warranted.  

The Board notes the representative's argument that the 
effective date should be the date of the claim which 
precipitated the 1986 decision because the facts were the 
same in 1986 as in 1995 when the claim was allowed.  
However, it was the change in the regulations occasioned by 
the 1995 Court decision and by which the RO was bound that 
resulted in the different outcomes.  

In reaching this determination, the Board may not resolve 
doubt in favor of the appellant as is usually required by 
38 U.S.C.A. § 5107(b) (West 1991) because error must either 
undebatably exist or there was no error within the meaning of 
38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 
314 (1992).  

Impotence

When there is alleged increase in disability, an increased 
rating claim is well grounded and VA thus has a duty to 
assist in developing relevant facts.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.159 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  No evidentiary or procedural 
development has been requested nor is any need for such 
development apparent to the Board.  It is the determination 
of the Board that the evidentiary record is sufficient both 
in scope and in depth for a fair, impartial, and fully 
informed appellate decision.  

In the January 1998 correspondence which was accepted as the 
veteran's substantive appeal, he stated that his impotence 
caused depression.  However, compensation is in effect for 
major depression which is separately rated as 70 percent 
disabling.  Also, as noted above, the veteran is in receipt 
of special monthly compensation for loss of use of a 
creative organ.  

In the January 1998 correspondence the veteran indicated 
that he had ceased to function sexually at the age of 43.  
In this regard, a VA physician stated in an October 1997 
letter that he was suffering from impotence which was due to 
diabetic neuropathy.  

Disability evaluations are determined by the application of 
a schedule of ratings which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  8 U.S.C.A. § 1155 (West 
1991), 38 C.F.R. Part 4 (1998).  When a question arises as 
to which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998). 

When an unlisted condition is encountered, it may be rated 
under a closely related disorder in which the functions 
affected, the anatomical localization, and the 
symptomatology are closely related.  38 C.F.R. § 4.20.  In 
addition, where the rating schedule does not provide 
noncompensable rating for a specific diagnostic code, a 
noncompensable evaluation is assigned when the criteria for 
a compensable evaluation are not met.  38 C.F.R. § 4.31.  

In this case, following the development of steroid induced 
diabetes, the veteran became impotent.  The diagnostic code 
most closely analogous to impotence is for penis deformity, 
38 C.F.R. § 4.115b (1998), Diagnostic Code (DC) 7522.  The 
only rating under DC 7522 is 20 percent and the criteria for 
that rating are deformity of the penis with loss of erectile 
power.  

It is undisputed that the veteran's diabetes has progressed 
to the point that impotency is an expected consequence.  
However, the applicable analogous rating criteria provide 
that loss of erectile power must be accompanied by penile 
deformity.  While the veteran has loss of erectile power 
there is no evidence of deformity of the penis so as to 
warrant the 20 percent evaluation.  

Therefore, a compensable evaluation is not warranted under 
DC 7522.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated, or which otherwise "render[s] impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO).  

Thus, the preponderance of the evidence is against a 
compensable rating for impotence.  The evidence does not 
raise doubt as to any material issue.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.115b, Code 7599-7522.  


ORDER

An effective date for compensation under 38 U.S.C.A. § 1151 
for diabetes, prior to April 15, 1993, based on CUE in a May 
1986 rating decision is denied.  

A compensable rating for impotence is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

